Citation Nr: 1035386	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-38 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to increased evaluation in excess of 20 percent 
for residuals of status post left knee meniscectomy. 

2.  Whether new and material evidence has been received to reopen 
service connection for hypertension.  

3.  Entitlement to an initial rating in excess of 10 percent for 
postsurgical scar of the left knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1970, 
and from April 1971 to June 1987. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision and November 2006 
notice of decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California, which granted 
service connection for a post surgical scar of the left knee, and 
assigned an initial 10 percent rating; granted service connection 
for chondromalacia patella of the right knee, and assigned an 
initial noncompensable (0 percent) disability rating; and denied 
increased evaluation in excess of 10 percent for service-
connected residuals of status post left knee meniscectomy; denied 
reopening of service connection for hypertension; and denied 
reopening of service connection for bronchitis.   

In November 2007, the Veteran filed a Notice of Disagreement 
(NOD), specifically disagreeing with the RO's decisions regarding 
his claims for an increased rating for residuals of status post 
left knee meniscectomy; to reopen service connection for 
hypertension; and with the initial rating assigned for 
chondromalacia patella of the right knee.  

In the November 2007 document, the Veteran also stated that his 
left knee surgical scar was deep and still tender.  The Board 
finds that, in making this statement, the Veteran was disagreeing 
with the 10 percent initial rating assigned for his scar of the 
left knee.  The claims file does not contain a Statement of the 
Case (SOC) regarding this issue.  Under these circumstances, as a 
timely NOD was received following the November 2007 notice of the 
RO's rating decision assignment of 10 percent for postsurgical 
scar of the left knee, but no SOC was issued in regards to the 
issue of a higher initial rating, the Board must consider whether 
the issue must be remanded for the issuance of a SOC.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).  Thus, this issue has 
been listed on the title page of this decision.

In a November 2008 rating decision, the RO granted a higher 
initial rating of 20 percent for the service-connected 
chondromalacia patella of the right knee, and granted an 
increased rating to 20 percent for residuals of status post left 
knee meniscectomy.  In a November 2008 SOC, the RO denied ratings 
in excess of 20 percent for each of these disabilities, and also 
denied reopening of service connection for hypertension.  In 
December 2008, the Veteran filed a substantive appeal to the 
Board, specifically limiting his appeal to the issue of 
entitlement to an increased rating for residuals of status post 
left knee meniscectomy and reopening service connection for 
hypertension.  As the Veteran did not appeal the issue of 
entitlement to a higher initial rating for chondromalacia patella 
of the right knee, the issue is not in appellate status and is 
not before the Board.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009).  

The Veteran did not request a hearing before the Board.   
 
The respective issues of entitlement to service connection for 
hypertension (on the merits) and entitlement to an initial rating 
in excess of 10 percent for postsurgical scar of the left knee 
are addressed in the REMAND portion of the decision below, and 
are REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  For the entire period of increased rating, the left knee 
disability (status post meniscectomy) has been manifested by 
severe pain in the left knee due to removal of cartilage; it has 
not manifested for any period ankylosis, limitation of flexion to 
30 degrees, limitation of extension, severe recurrent subluxation 
or lateral instability, impairment of the tibia and fibia, or 
genu recurvatum.  

2.  In a September 1998 rating determination, the RO denied 
service connection for hypertension; the Veteran was notified of 
this decision in September 1998, and did not appeal.

3.  In an April 2003 rating decision, the RO reconsidered the 
issue of service connection for hypertension and again denied it; 
the Veteran was notified of this decision in April 2003, and did 
not appeal.

4.  Evidence received since the April 2003 rating decision 
denying service connection for hypertension raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  A disability rating in excess of 20 percent for residuals of 
status post left knee meniscectomy is not warranted for any 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Codes 5259-5258 (2009).

2.  The April 2003 rating decision denying service connection for 
hypertension became final.  38 U.S.C.A. § 7105 (c) (West 2002 & 
Supp. 2009); 38 C.F.R. 
§§ 20.302, 20.1103 (2009).

3.  Evidence received since the April 2003 rating decision 
denying service connection for hypertension is new and material, 
and the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  Because the determination below 
constitutes a grant of the  application to reopen service 
connection for hypertension, there is no reason to discuss the 
impact of the VCAA on that particular issue.  For the claim for 
an increased rating for residuals of status post left knee 
meniscectomy, the Board will proceed to review compliance with 
the VCAA.  

a.  Duty to Notify.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete a 
claim.  38 U.S.C.A. §§ 5102, 5103. In order to meet the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
VCAA notice must (1) inform the claimant about the information 
and evidence necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  VCAA notice should 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a claim for an increased rating, the VCAA requires only 
generic notice as to the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening has 
on employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

An April 2006 VCAA notice substantially satisfied most of the 
provisions of 
38 U.S.C.A. § 5103(a).  In this letter, the RO informed the 
Veteran about the information and evidence not of record that was 
necessary to substantiate his claim; the information and evidence 
that VA would seek to provide; and the information and evidence 
the Veteran was expected to provide.  In a November 2006 notice, 
the RO provided the information about disability ratings.  This 
latter notice was issued after the issuance of the rating 
decision from which the Veteran's claim arises.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), 
the Court held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This was not done in this 
case.  However, subsequent to the issuance of the aforementioned 
notice letter, the RO re-adjudicated the appellant's claim, as 
demonstrated by the November 2008 Statement of the Case (SOC).  
See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing a fully compliant 
VCAA notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect); 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield 
III) (holding that a statement of the case that complies with all 
applicable due process and notification requirements constitutes 
a re-adjudication decision).  As the SOC complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a re-adjudication decision.  
Accordingly, the provision of adequate notice followed by a re-
adjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) 
(Mayfield II).

Also, the evidence does not show, nor does the Veteran contend, 
that any notification deficiencies, with respect to either timing 
or content, have resulted in prejudice.  The record raises no 
plausible showing of how the notice provided affected the 
essential fairness of the adjudication.  

b.  Duty to Assist.  The Board finds that all necessary 
assistance has been provided to the Veteran.  The evidence of 
record indicates that VA acquired the Veteran's VA, private, and 
service treatment records to assist the Veteran with his claim.  
The Board also notes that VA provided the Veteran with a VA 
medical examination that was thorough and productive of medical 
findings regarding the respective natures and etiologies of the 
Veteran's claims.  As such, there is no duty to provide an 
additional examination or medical opinion for this claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the Veteran in the claim under 
consideration.  Adjudication of the claim at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).
 
Disability Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a particular 
disorder with the requirements contained in the VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings contained in the Rating Schedule represent, as 
far as can practically be determined, the average impairment in 
earning capacity resulting from such disease or injury and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. 
§ 4.1.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  While the Veteran's entire history is reviewed when making 
a disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Court held in Hart v. Mansfield, 21 
Vet. App. 505 (2007), that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The Court 
recognized that if the VA's adjudication of an increased rating 
claim is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision on that claim is made.  Thus, VA's 
determination of the "present level" of a disability may result 
in a conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period the 
increased rating claim has been pending.  

With respect to disabilities of the knee, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 through 5262, set forth relevant 
provisions.  Specifically, Diagnostic Code 5256, which governs 
ankylosis of the knee, provides a 30 percent rating for knee 
ankylosis in a favorable angle in full extension, or in slight 
flexion between 0 degrees and 10 degrees.  A 40 percent rating is 
provided for knee ankylosis in flexion between 10 and 20 degrees.  
A 50 percent rating is provided for knee ankylosis in flexion 
between 20 degrees and 45 degrees.   A 60 percent rating is 
provided for knee ankylosis that is extremely unfavorable, in 
flexion at an angle of 45 degrees or more.  

Diagnostic Code 5257 governs other impairment of the knee.  It 
assigns respective ratings of 10, 20, and 30 percent for slight, 
moderate, or severe recurrent subluxation or lateral instability 
of the knee.  38 C.F.R. § 4.71a.

Diagnostic Code 5258 provides for a maximum 20 percent rating for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a maximum 10 percent rating for 
removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 
4.71a.

Diagnostic Codes 5260 and 5261 set forth rating schedules for 
limitation of motion of the leg.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  With respect to limitation of leg flexion, 
Diagnostic Code 5260 provides a zero percent rating for flexion 
limited to 60 degrees, 10 percent for flexion limited to 45 
degrees, 20 percent for flexion limited to 30 degrees, and a 
maximum of 30 percent for flexion limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Diagnostic Code 5261, which governs limitation of leg extension, 
provides a zero percent rating for extension limited to 5 
degrees, 10 percent for extension limited to 10 degrees, 20 
percent for a limitation to 15 degrees, 30 percent for a 
limitation to 20 degrees, 40 percent for extension limited to 30 
degrees, and a maximum of 50 percent for a limitation to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5262, impairment of the tibia and fibula 
characterized by malunion with moderate knee or ankle disability 
warrants a 20 percent evaluation, while malunion with marked knee 
or ankle disability warrants a 30 percent rating.  Impairment of 
the tibia and fibula manifested by nonunion with loose motion, 
requiring a brace, warrants a maximum 40 percent rating.  38 
C.F.R. § 4.71a.

The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
limitation of motion or functional limitation due to weakness, 
excess fatigability, incoordination, or pain on movement of a 
joint, swelling, deformity, or atrophy of disuse.  See 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2006); DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of a claimant.  38 C.F.R. § 4.40; accord Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Additionally, "[w]eakness is 
as important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled."  38 
C.F.R. § 4.40.  The Board observes that 38 C.F.R. § 4.40 does not 
require a separate rating for pain.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  38 C.F.R. § 
4.14.  The critical element in permitting the assignment of 
several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

It is the defined and consistently applied policy of the VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor of 
the Veteran.  See 38 C.F.R. § 4.3.

Although the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in detail, 
the extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but does 
not have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board 
will summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the respective Veteran's 
claims.

Increased Rating for Left Knee Disability

In a May 2006 VA medical examination report, the Veteran reported 
that he was working as an instructor at Travis Air Force Base.  
He stated that he experienced constant flare-ups of left knee 
pain.  He indicated that he had intermittent pain that he rated 
as an eight on a scale of 10, with stiffness.  He reported that 
his knee pain was accompanied by weakness, swelling, instability, 
fatigue, and lack of endurance.  Precipitating factors included 
prolonged walking over ten minutes, stooping, bending, kneeling, 
or standing for longer than eight minutes.  Alleviating factors 
included rest, medication, and applications of heat or ice.  He 
stated that he fell six months ago due to his knee giving way.  
He reported that he had daily intermittent flare-ups, each 
lasting approximately one and a half hours, that completely 
limited his ability to move his knee.  He stated that he had no 
episodes of dislocation.  He indicated that he was working with 
restrictions due to his knee pain.  He reported that he was able 
to perform household chores, but had to take a long time either 
working outside in the yard or dressing himself in the morning.  
Upon physical examination, the examiner noted that the Veteran 
walked with an antalgic gait.  On standing, there was a ten 
degree patellar deviation.  The examiner noted that the left knee 
was overly large and somewhat deformed with a large solid 
swelling over the left medial area.  It measured 42 cm in 
diameter as compared to 40 cm for the right knee.  Upon range of 
motion testing, flexion was from zero to 70 degrees, with pain 
starting at 60 degrees.  Passive range of motion was from zero to 
50 degrees with pain starting at 40 degrees.  The Veteran 
demonstrated full extension to zero degrees without pain.  The 
examiner noted that he was unable to perform varus, valgus, 
Lachman's or McMurray's testing due to extreme pain and 
stiffness.  The examiner noted much facial grimacing and 
guarding.  An X-ray showed postsurgical and degenerative changes 
in the left knee.  The examiner's diagnosis was osteoarthritis, 
status post left medial meniscectomy.  The examiner stated that 
she was unable to determine DeLuca factors as to do so would be 
to resort to mere speculation.  

In a May 2006 statement, Edwin J. Henry, a certified physician's 
assistant, stated that the Veteran had degenerative joint disease 
in his left knee.  He stated, due to disorders in both knees, 
that the Veteran was unable to perform certain tasks like 
kneeling, squats, and bending.  He reported prescribing anti-
inflammatory medication to treat the Veteran's osteoarthritis.  

In a November 2007 statement, the Veteran stated that his left 
knee had degraded significantly since service.  He reported that 
doctors had told him that he had degenerative osteoarthritis and 
bone spurs.  He noted pain and stiffness on a daily basis.  

In a June 2008 statement, the Veteran reported that he had a 
degenerative condition, presumably in his left knee.  He stated 
that professionals had told him that not much could be done about 
the pain and discomfort caused by his knee disorder.  He stated 
that arthritis had set in at this point.  He reported that a 
total knee replacement was his only hope and that he had not 
considered that option seriously.  

In an October 2008 private treatment record, from the office of 
Dr. Franklin Seabrooks, M.D., the Veteran reported working as a 
training manager for a flight safety services corporation.  He 
stated that his job entailed some desk work and regular walking.  
He indicated that he was a former softball player who enjoyed 
gardening.  He reported that, after in-service knee surgery, he 
started developing intermittent left knee pain with noted 
decreasing range of motion.  He stated that the pain could be 
quite severe and "sometimes he w[ould] get pain for 
longstanding."  He stated that the pain had become "almost 
contiguous at present."  He indicated that, at the moment, the 
pain medication he was taking was not helping.  He reported 
aggravation of pain upon climbing stairs and after long periods 
of sitting.  Upon physical examination, the examiner noted that 
the Veteran walked with an antalgic gait and that, upon standing, 
the Veteran's knees were both in three degrees of varus 
alignment.  The examiner noted a negative J sign bilaterally.  
There was no obvious atrophy in the muscle of either leg; no 
effusion in either knee; and marked crepitation on range of 
motion of the left knee.  The Board notes that the examiner's 
report is confusing, as he indicated examining each knee in 
separate paragraphs, but labeled each as an "examination of the 
right knee."  In the worst of the two knees symptomatically, 
most likely the left based on symptomatology noted in the 
examiner's conclusions, the examiner noted tenderness of the 
medial facet of the patella with a positive patellar grind sign.  
The examiner noted no varus or valgus instability.  Range of 
motion was from zero to 90 degrees, with attempts to force the 
knee past 90 degrees noted to be "very painful."  The medial 
joint line was positive for tenderness.  The examiner noted 
positive pain medially with figure-of-four and valgus stress 
applied to the knee.  A Lachman's test was negative and a 
McMurray's test was positive.  The examiner noted that a left 
knee X-ray showed almost endstage medial compartment arthritis 
with some patellofemoral arthritis as well as osteophyte coming 
off the medial tibial plateau.  The diagnosis was status post 
open lateral meniscectomy with secondary degenerative arthritis 
of the left knee.  The examiner noted that the Veteran had 
moderate to severe pain with this disorder.  The examiner also 
stated that the Veteran had a significant loss of range of 
motion, as the Veteran could only demonstrate flexion from zero 
to 90 degrees.  He noted that the disorder was causing an 
antalgic gait.  He stated that he would rate the disorder as a 60 
percent rating.  

After a review of the evidence, the Board finds that the weight 
of the evidence is against a rating higher than 20 percent for 
the Veteran's left knee disorder for any period of increased 
rating claim on appeal.  The left knee disability has been 
evaluated pursuant to the criteria found at 38 C.F.R. § 471a, 
Diagnostic Code 5258-5259.  The record indicates that the Veteran 
had cartilage removed from his left knee, the criteria for a 
rating under Diagnostic Code 5258.  However, the Veteran's left 
knee now exhibits pain and some giving way of the knee, the left 
knee disability was rated as 20 disabling under Diagnostic Code 
5258 because of the similar symptomatology of episodes of pain.  
A higher rating than 20 percent is not available under Diagnostic 
Code 5258 because 20 percent is the maximum schedular rating 
provided.  C.F.R. § 471a, Diagnostic Code 5258-5259.

The Board notes that the Veteran's limitation of motion of the 
knee is caused by pain in the joint, a symptom for which he is 
already compensated by the 20 percent rating under Diagnostic 
Code 5258.  Therefore, the assignment of a separate rating for 
either loss of range of motion in the joint caused by pain, or 
degenerative arthritis, as it is rated according to the loss of 
range of motion, are prohibited as separate ratings cannot be 
assigned for the same symptomatology.  38 C.F.R. § 4.14 
(prohibiting pyramiding).  Likewise, although the Veteran's left 
knee has shown some symptoms of instability and subluxation, such 
as a one-time finding patellar dislocation, such instability is 
contemplated by the rating assigned under 5258, denoting lost 
cartilage.  Therefore, a separate rating under 5257 cannot be 
granted.  Id.   

The Board also finds that the Veteran is not entitled to a next 
higher 30 percent rating under Diagnostic Code 5260, the criteria 
for limitation of flexion, or Diagnostic Code 5261, the criteria 
based upon limitation of extension.  Reviewing the range of 
flexion findings, the Board notes that, during the pendency of 
this appeal, the Veteran's flexion, at worse, was limited to 40 
degrees, well short of the limitation to 15 degrees of flexion 
required for a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260.  Likewise, as the treatment records indicated that the 
Veteran did not experience any limitation of extension, he does 
not qualify for a higher rating under Diagnostic Code 5261 for 
any period.

Although the May 2006 VA examiner found a one-time finding of 
patellar dislocation, the evidence did not show severe recurrent 
subluxation or lateral instability to meet the required criteria 
for a 30 percent rating under Diagnostic Code 5257.  38 C.F.R. 
§ 4.71a.  

The evidence also did not indicate ankylosis of the knee at any 
time during the rating period, the criteria for a rating under 
Diagnostic Code 5256.  Instead, the evidence shows that the 
Veteran's left knee disability has flexion to 40 degrees.  
Ankylosis is immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. Derwinski, 
3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 
Vet. App. 462, 465 (1993); Shipwash v. Brown, 8 Vet. App. 218, 
221 (1995).  Ankylosis is stiffening or fixation of a joint as 
the result of a disease process, with fibrous or bony union 
across the joint.  See Dinsay v. Brown, 
9 Vet. App. 79, 81 (1996).  

Also, the evidence does not indicate any impairment of the tibia 
and fibula, required for a rating under Diagnostic Code 5262.  
Moreover, the evidence does not indicate genu recurvatum, 
required for a rating under Diagnostic Code 5253.  

For these reasons, the Board finds that the Veteran is not 
entitled to a rating greater than 20 percent for his left knee 
disability for any period of increased rating claim.  In reaching 
this conclusion, the Board has considered whether the evidence 
shows that the Veteran has any additional limitation of motion 
due to pain, weakness, fatigue or other factors.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board notes that the Veteran's current 20 percent rating is based 
upon pain in the left knee.  While the Veteran experiences some 
pain upon flexion, causing an antalgic gait, the evidence does 
not indicate that the Veteran would undergo any additional loss 
of function (i.e., motion) of the knee due to pain or flare-ups 
of pain or any such additional functional loss due to weakened 
movement, excess fatigability, incoordination, or flare-ups of 
such symptoms, to a degree that would support a rating in excess 
of the 20 percent currently assigned.  As such, the overall 
disability picture is not characterized by additional functional 
loss such as to enable the conclusion that the Veteran's 
disability picture most nearly approximates the next-higher 
evaluation under the VA rating schedule.

In making this decision, the Board reviewed all the evidence, to 
include the opinion of Dr. Seabrooks, who wrote that the left 
knee should have been rated at 60 percent.  The Board notes that 
a 60 percent rating for a knee impairment is only to be assigned 
in instances of extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees of more.  38 C.F.R. § 4.71a, 
Diagnostic Code 5256.  As the record contains no evidence 
suggesting ankylosis of the knee, the Board finds 
Dr. Seabrooks's findings regarding the percentage rating of the 
Veteran's disorder to lack probative value in this matter.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (noting 
that, as part of its duties, the Board must weigh the credibility 
and weight given the evidence).  

Based on the evidence of record, the Board finds that the 
Veteran's left knee disability does not meet the criteria for a 
rating in excess of 20 percent for any period of increased rating 
claim, and does not warrant a separate disability rating for left 
knee disability.  Specifically, the evidence indicates that the 
Veteran is experiencing pain in his left knee due to an in-
service meniscectomy, resulting in loss of motion.  The evidence 
does not show severe symptoms required for a higher rating under 
any of the applicable diagnostic codes.  38 C.F.R. § 4.71a.  
Therefore, the Veteran's claim for an increased rating on a 
schedular basis must be denied.  

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected left 
knee disorder is inadequate.  The rating assigned under 
Diagnostic Codes 5259-5258 is based on the average impairment of 
earning capacity resulting from limitation of knee function.  The 
record contains no indication that the Veteran's left knee 
disability causes him greater difficulty than that contemplated 
by the 20 percent rating assigned in this decision.  Therefore, 
having reviewed the evidence and the ratings assigned, the Board 
finds that the evidence does not show such an exceptional 
disability picture to render the schedular evaluation assigned 
for the Veteran's left knee disorder to be inadequate to rate the 
Veteran's service-connected left knee disability.   

The Board also notes that the Veteran has not experienced any 
hospitalization due to this disability during the pendency of 
this appeal.  Also, although the Veteran reported having 
restrictions placed on him at work, the record contains no 
indication that he has experienced marked interference with his 
employment due to this disorder.  In short, the record does not 
indicate that this service-connected disability on appeal causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral of 
this case for extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.



New and Material Evidence

Generally, a claim which has been denied may not thereafter be 
reopened and allowed based on the same record.  38 U.S.C.A. § 
7105.  However, pursuant to 38 C.F.R. § 5108, if new and material 
evidence is presented or secured with respect to a claim which 
has been disallowed, the VA Secretary shall reopen the claim and 
review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In determining 
whether evidence is "new and material," the credibility of the 
new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Regardless of the RO's determination as to whether new and 
material evidence has been submitted, the Board has a 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See Jackson v. 
Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 
5108, 7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the claim.  

In a September 1998 rating decision, the RO denied the Veteran's 
claim for hypertension, finding that the evidence did not show 
hypertension in service or within one year of service separation.  
As the VCAA was enacted in 2000, the RO reconsidered their 
earlier decision in April 2003, finding no in-service 
hypertension and finding that hypertension was first diagnosed in 
February 1998, eleven years after discharge from service.  
Because the Veteran did not appeal this decision, it became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.104, 
20.302, 20.1103 (2009).

Reviewing the evidence submitted since the April 2003 rating 
decision, in a January 2006 statement, Dr. Allen Hassan indicated 
that he had reviewed the Veteran's service treatment records.  In 
particular, he noted that, in the Veteran's February 1987 report 
of his medical history, the Veteran stated that he had 
experienced high blood pressure.  Also, Dr. Hassan stated that a 
blood pressure reading, presumably recorded during service, 
indicated blood pressure of 146/88.  He indicated that the 
"[n]ew guidelines for hypertension note above 130/80 is 
considered hypertension requiring treatment."

Also, in a November 2007 statement, the Veteran suggested that 
his service-connected PTSD disorder had caused his hypertension.  

In determining the issue of whether newly received evidence is 
new and material, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  When 
taken at face value, as is required when determining solely 
whether to reopen a previously denied claim, Dr. Hassan's letter 
provides some evidence that the Veteran had hypertension during 
service.  Therefore, the Board finds that the evidence received 
since the April 2003 rating decision regarding the Veteran's 
hypertension is new and material, as it relates to an 
unestablished fact of hypertension (disease) in service or within 
one year of service separation that is necessary to substantiate 
the claim for service connection for hypertension, and raises a 
reasonable possibility of substantiating the claim.  Accordingly, 
the evidence is new and material, and the claim for service 
connection for hypertension will be reopened.


ORDER

An increased rating in excess of 20 percent for residuals of 
status post left knee meniscectomy is denied.

Service connection for hypertension is reopened.  To that extent, 
the appeal is granted.


REMAND

A review of the record discloses a need for further development 
prior to appellate review.  Initially, it is determined that a VA 
examination is necessary to determine the etiology of the 
Veteran's hypertension.  In reaching this conclusion, the Board 
notes that VA must afford a Veteran a medical examination or 
obtain a medical opinion when necessary to make a decision on the 
claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Court in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), provided further guidance 
holding that VA must provide a medical examination when there is 
(1) competent evidence of a current disability or persistent 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies; and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the VA 
Secretary to make a decision on the claim.

With respect to the third factor above, the Court stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  The 
types of evidence that "indicate" that a current disability "may 
be associated" with military service include, but are not limited 
to, medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the merits, or 
credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon, 20 Vet. 
App. 79.

The Board notes that the Veteran has reported experiencing 
hypertension both during and after service.  In a November 2007 
statement, the Veteran indicated that his hypertension might be 
related to his service-connected PTSD.  As the Veteran has made 
statements and submitted a doctor's opinion indicating that 
hypertension may be associated with service or a service-
connected disability (PTSD), there is some evidence that the 
current hypertension may be related to active service.  For this 
reason, the Board finds that a VA examination with nexus opinions 
is necessary to decide the claim.

Also, as noted in the Introduction, in its October 2006 rating 
decision, the RO granted service connection for a left knee scar, 
initially evaluating the disorder as 10 percent disabling.  The 
Veteran was notified of this decision in November 2006.  The 
Board notes that, in his November 2007 NOD, the Veteran indicated 
disagreement with the RO's initial rating of the scar.  As the 
Veteran issued a notice disagreeing with the RO's decision within 
the required time period, indicating his disagreement with the 
initial rating assigned for a scar of the left knee, the Board 
finds that this issue must be returned to the RO for the issuance 
of a Statement of the Case and any further necessary development.  
See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issues of service connection for hypertension 
(on the merits) and initial rating (in excess of 10 percent) for 
service-connected postsurgical scar of the left knee are REMANDED 
for the following action:

1.  The AMC/RO should issue the Veteran and 
his representative a Statement of the Case 
(SOC) on the issue of entitlement to higher 
initial rating than 10 percent for service-
connected postsurgical scar of the left knee.  
They should also be advised that, for the 
Board to have jurisdiction in the matter, 
they must file a timely substantive appeal 
responding to the SOC.  Should they do so, 
the matter should be returned to the Board 
for appellate review.

2.  The AMC/RO should request the Veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA and 
non-VA health care providers who provided 
treatment for his hypertension since October 
2008, the date of the last treatment record 
included in the claims file.  After securing 
the necessary releases, the AMC/RO should 
attempt to obtain copies of pertinent 
treatment records identified by the Veteran.  

3.  The Veteran should be scheduled for a VA 
examination for the purpose of determining 
the diagnosis, likely time of onset, and 
etiology of any chronic hypertension 
disorder.

Following a review of the relevant history, 
medical evidence, physical examination, and 
any necessary testing, the examiner is asked 
to offer the following opinions:

A) Is it at least as likely as not (50 
percent or greater probability) that 
hypertension began in service?

B)  Is it at least as likely as not (50 
percent or greater probability) that 
hypertension is aggravated by the service-
connected PTSD?

The VA examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as to find against 
causation.  More likely and as likely support 
the contended causal relationship; less 
likely weighs against the claim.

The VA examiner is further advised that 
aggravation is defined for legal purposes as 
a permanent worsening of the underlying 
condition beyond its natural progression 
(versus a temporary flare-up of symptoms).

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the requested 
opinions with what is considered to be a 
generally accepted degree of medical 
certainty, i.e., without resorting to 
speculation, the reasons should be so stated.

4.  When the development requested has been 
completed, the claim for service connection 
for hypertension should be adjudicated on the 
merits.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished a Supplemental Statement 
of the Case (SSOC), and be afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear 
and participate in any scheduled VA examination(s), as failure to 
do so may result in denial of the claim(s).  See 38 C.F.R. 
§ 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


